Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20     PageID.1   Page 1 of 10




                                                   $BTF¦NK¦
                                                   "TTJHOFE5P6OBTTJHOFE
                                                   "TTJHO%BUF
                                                   %FTDSJQUJPO3&4&"-&%."55&3
                                                    &0#
     Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20      PageID.2    Page 2 of 10



                 AFFIDAVIT IN SUPPORT OF A COMPLAINT

I, Matthew Sluss, Special Agent of the Federal Bureau of Investigation (FBI), being

duly sworn, state that:

               INTRODUCTION AND AGENT BACKGROUND

1.      I am an investigative or law enforcement officer of the United States within

the meaning of Section 2510(7) of Title 18 of the United States Code. I am

empowered to conduct investigations of and to make arrests for offenses enumerated

in Title 18 of the United States Code.

2.      I have been employed by the FBI as a Special Agent since September 2017.

During my employment with the FBI, I have investigated federal crimes including

mail fraud, wire fraud, bank fraud, bankruptcy fraud, and various other criminal

matters. At all times during the investigation described in this affidavit, I have been

acting in an official capacity as a Special Agent of the FBI.

3.      This affidavit is made in support of a criminal complaint and summons to

appear for DARRELL LAMONT BAKER for violating 18 U.S.C. §1343 (wire

fraud) and 18 U.S.C. §1957 (money laundering).

4.      This affidavit is submitted for the limited purpose of securing a criminal

complaint and summons to appear; therefore, this affidavit does not contain every

fact that I have learned during the course of the investigation. I have only set forth

the facts necessary to establish probable cause to believe that BAKER violated the


                                           1
     Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20       PageID.3   Page 3 of 10



statutes identified above. The information contained in this affidavit is based upon

my personal knowledge, training and experience, as well as the combined

knowledge, training and experience of other law enforcement officers and agents

with whom I have had discussions.

5.      18 U.S.C. §1343 criminalizes schemes or artifices to defraud, or obtaining

money or property by means of false or fraudulent pretenses, representations, or

promises, when for the purpose of executing the scheme, the person transmits, or

causes to be transmitted, any writings, signs, signals, pictures, or sounds by means

of wire communication in interstate commerce.

6.      18 U.S.C. §1957 makes it a crime to knowingly engage, or attempt to engage,

in a monetary transaction with proceeds of a specified unlawful activity in an amount

greater than $10,000 by, though, or to a financial institution.

      BACKGROUND OF THE PAYCHECK PROTECTION PROGRAM

7.      The Small Business Administration (SBA) defined a Paycheck Protection

Program (PPP) loan as an SBA loan that helps businesses keep their workforce

employed during the Coronavirus (COVID-19) crisis. These loans are designed to

provide a direct incentive for small businesses to keep their workers on the payroll,

for businesses that were in operation as of February 15, 2020. The SBA will forgive

the loans if all employees are kept on the payroll for eight weeks and the money is

used for payroll, rent, mortgage interest, or utilities. The loans are funded by any


                                           2
     Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20   PageID.4   Page 4 of 10



participating federally insured depository institution or federally insured credit

union. Some applications to participate in the program are made directly to the

lender.

                              PROBABLE CAUSE

8.      On May 13, 2020, MA, Director of Risk Management at MICHIGAN FIRST

CREDIT UNION (MFCU), Southfield, Michigan, informed the FBI that BAKER

fraudulently applied for a PPP loan on behalf of MOTORCITY SOLAR ENERGY,

INC. (MOTORCITY). The $590,900 PPP loan was funded by an ACH wire transfer

from CUSTOMERS BANK, in Pennsylvania, to MOTORCITY’s MFCU, in

Michigan, account on May 11, 2020.

9.      On May 15, 2020, KM, Fraud Investigator at CUSTOMERS BANK, was

interviewed by your affiant. BAKER applied for a PPP loan on behalf of

MOTORCITY, and the online application came through READY CAPITAL, an

application processing vendor located in New Jersey. The submitted application

included a copy of BAKER’s driver’s license and MOTORCITY’s four 2019 941s,

“Employer’s Quarterly Federal Tax Return”. The note date of the loan was May 4,

2020 and it was funded directly by ACH to MFCU in the amount of $590,900.

10.     KM provided your affiant with BAKER’s complete PPP loan application,

which I have reviewed.




                                        3
  Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20         PageID.5   Page 5 of 10



11.   The loan application asserted a primary business address of 220 Bagley, Suite

514, Detroit, Michigan 48226. I have observed that this location appears to be a

multi-level office building located in downtown Detroit, Michigan, and

MOTORCITY was not listed on the bulletin board directory in the lobby of the

building. There was no MOTORCITY signage observed at the building, including

on or around the fifth-floor door displaying the numbers 514. I have also learned that

the address of 220 Bagley was not included on any of the incorporation documents

found on the State of Michigan’s License And Regulatory Affairs “corporation

lookup” website.

12.   The four 2019 941s included with the loan application asserted

MOTORCITY’s address as 11397 Stockwell Street, Detroit, Michigan. I have

observed this address to represent a single-family residence.

13.   The application and four 2019 941s asserted MOTORCITY to have 68

employees and 2019 annual wages, tips, and other compensation of approximately

$2.8 million.

14.   I have learned that as of April 21, 2020, the State of Michigan’s License And

Regulatory Affairs corporation lookup website indicated the State of Michigan

dissolved MOTORCITY’s corporation status on July 15, 2019.

15.    On May 26, 2020, I reviewed Michigan’s Unemployment Insurance

Agency’s webpage on Michigan.gov and obtained certain background information


                                          4
  Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20         PageID.6   Page 6 of 10



about employers’ obligations under Michigan’s unemployment insurance program.

Unemployment insurance is a form of social insurance, administered by Michigan's

Unemployment Insurance Agency. It is designed to provide unemployment benefits

to help workers replace some of their lost wages after they have become unemployed

through no fault of their own, such as by a layoff. Michigan employers are required

to file Employer’s Quarterly Wage/Tax Reports listing their employees and the

wages earned for each quarter. A quarterly report must be filed even if the employer

does not have any employees and/or wages to report for the quarter. Employer’s

Wage/Tax Reports must be filed online through the Michigan Web Account

Manager (MiWAM) account.

16.   Further, the State of Michigan, Department of Attorney General, Labor

Division, Regulatory Section, Payroll Fraud Enforcement Unit informed the FBI that

there was no Michigan Unemployment Insurance Agency account registered for

MOTORCITY.

17.   According to corporation documents filed with the State of Michigan,

BAKER was the resident agent for MOTORCITY, with a street address 11397

Stockwell Street, Detroit, Michigan. MOTORCITY was listed with a registered

office mailing address of 4000 Chatsworth Street, Detroit, Michigan, and BAKER

was listed as the President, Treasurer, Secretary, and Director with the same address.




                                          5
  Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20       PageID.7    Page 7 of 10



18.   I have observed 4000 Chatsworth Street, Detroit, Michigan to be a single-

family residence.

19.   BAKER electronically signed the PPP loan application as the CEO with 100%

ownership on April 10, 2020.

20.   All four 2019 941s were also signed by BAKER as CEO.

21.   The loan package’s Certificate of Completion was also signed by BAKER, on

May 4, 2020.

22.   On May 15, 2020, MA was interviewed by your Affiant. On May 11, 2020,

MOTORCITY’s MFCU XXXX1891 account received a $590,900 deposit from

CUSTOMERS BANK. On May 11, 2020, BAKER purchased two cashier’s checks

from MFCU out of the MOTORCITY account. He also withdrew $30,000 in cash.

On May 12, 2020, BAKER purchased two additional cashier’s checks from MFCU,

and withdrew $30,000 more in cash. MFCU saw the account had been inactive for a

long time prior to these transactions and subsequently froze the account.

23.   By review of MOTORCITY’s MFCU account statements, I have determined

that the account was opened on October 23, 2017. The account was active from

October 23, 2017 to July 16, 2019, during which time the account activity did not

appear to resemble payroll transactions or deposits or withdrawals related to solar

energy. The account remained closed from July 16, 2019 to April 14, 2020. On April

14, 2020 money was paid to reopen the account. The account activity between April


                                         6
  Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20              PageID.8   Page 8 of 10



14, 2020 and May 21, 2020 did not appear to resemble payroll transactions or

deposits or withdrawals related to solar energy. MFCU closed the account on May

21, 2020.

24.    None of the cashier’s checks went to payroll; all four cashier’s checks were

made payable to TAS, an auto dealership in Redford, Michigan. MA provided the

FBI with the check date, check number, and check amount for all four cashier’s

checks, summarized as:

                            DATE        CHECK NO.    CHECK AMOUNT
                          5/11/2020      2924765     $    37,590.30
                          5/11/2020      2924766     $    36,461.90
                          5/12/2020      2924905     $    14,234.20
                          5/12/2020      2924906     $    20,706.90

25.   TAS also provided your Affiant with vehicle sales documents, including

copies of purchase agreements and canceled checks, which documented BAKER’s

purchase of four vehicles. I have reviewed the documents. All four vehicles were

purchased by checks issued from MFCU that were obtained by BAKER,

summarized as:

    DATE      CHECK NO.     CHECK AMOUNT VEHICLE PURCHASED       YEAR           VIN
  5/11/2020    2924765      $     37,590.30 Cadillac Escalade    2015   1GYS4NKJ7FR587893
  5/11/2020    2924766      $     36,461.90  Dodge Charger       2018   2C3CDXGJ4JH220865
  5/12/2020    2924905      $     14,234.20     Hummer           2007   5GRGN23UX7H103219
  5/12/2020    2924906      $     20,706.90 Cadillac Escalade    2012   1GYS4KEF3CR128099

26.   I spoke with AS, owner of TAS, and learned that BAKER purchased two

vehicles for himself, one for his sister, and one for his brother-in-law. AS described

BAKER as being the individual pictured in the driver’s license obtained during the
                                            7
  Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20          PageID.9    Page 9 of 10



vehicle sales transactions. BAKER told AS that he made the money to purchase the

vehicles by selling N95 masks to “FEMA”.

27.   In the course of the investigation, I have learned that, in total, BAKER spent

and/or withdrew approximately $172,000 of the loan proceeds from the MFCU

account, none of which appeared to be spent on payroll. CUSTOMERS subsequently

issued a Hold Harmless agreement to MFCU to freeze the remaining funds.

CUSTOMERS then received a check from MFCU, dated May 21, 2020, returning

the remaining loan proceeds in the amount of $418,415.60.

28.   BAKER then sent an e-mail to KM of CUSTOMERS stating, “We are

requesting that the funds that have been repossessed by your institution be returned

to our account immediately so that we can continue in our business and honor our

agreement.”

                                   CONCLUSION
29.   Your affiant submits that there is probable cause to believe that BAKER

devised and perpetrated a scheme or artifice to defraud CUSTOMERS BANK. In

furtherance of and to execute this scheme, BAKER sent an electronic loan

application and other writings, signs, signals, and pictures in interstate commerce by

means of wire communication, as set forth above. He received the proceeds of the

loan via an electronic funds transfer wire that crossed state lines as well.




                                           8
Case 2:20-mj-30184-DUTY ECF No. 1 filed 06/01/20   PageID.10   Page 10 of 10




     June 1, 2020
